Exhibit 10.1

Liberty Media International, Inc.

12300 Liberty Boulevard

Englewood, Colorado 80112



 

 

May 20, 2005



 

 

UnitedGlobalCom, Inc.

4643 South Ulster Street, Suite 1300

Denver, Colorado 80237



Re: First Floor Office Space in the Building located at 12300 Liberty Boulevard,
Englewood, Colorado 80112 (the "Building")



Ladies and Gentlemen:



Liberty Media International, Inc., as "Tenant", has entered into a binding
letter agreement dated May 11, 2005 with Liberty Media Corporation, as
"Landlord", with respect to the lease of approximately 21,677 usable square feet
(the "Leased Premises") in the Building. The term "Lease" as used herein means
such binding letter agreement unless and until superseded by a definitive lease
agreement between Tenant and Landlord and thereafter shall mean such definitive
lease agreement with appropriate adjustments to Paragraph references.

UnitedGlobalCom, Inc. ("Sublessee"), desires to enter into a lease (the
"Sublease") for a portion of the premises referenced above and more particularly
described below from Liberty Media International, Inc. ("Sublessor") pursuant to
the terms and conditions set forth in this letter.

1. Premises

. The premises will be 70% of the Leased Premises depicted on Exhibit A,
attached hereto and by this reference incorporated herein, comprising
approximately 15,174 usable square feet (the "Subleased Premises"), located on
the first floor of the Building, together with the non-exclusive right in common
with Landlord and Sublessor to use other common areas in the Building, as set
forth on Exhibit B attached hereto and by this reference incorporated herein
(the "Allocated Leased Space"). Sublessee will pay rent on a portion of the
Allocated Leased Space (the "Sublessee Allocated Leased Space"), calculated as
described in Exhibit B. The Subleased Premises and the Allocated Leased Space
will be referred to herein collectively as the "Premises."



Following substantial completion of Landlord's Work (defined below), the usable
area of the Leased Premises will be remeasured by Landlord's architect and such
area will be used to calculate Base Annual Rent and the cost of Landlord's Work,
as well as the Tenant Allocated Leased Space (as defined in the Lease) and the
Sublessee Allocated Leased Space. The area of the Allocated Leased Space will
not be remeasured and is hereby deemed correct by all parties.

2. Term

. The term of the Sublease will be for approximately 10 years, commencing on the
Commencement Date (defined in Exhibit C attached hereto and by this reference
incorporated herein) and ending on the last day of the month of the tenth
anniversary date of the Commencement Date.



3. Base Annual Rent

. Sublessee will pay Base Annual Rent, payable in advance in equal monthly
installments on the first day of each and every month of the term, in an amount
equal to $ 25 per square foot for the Subleased Premises and the Sublessee
Allocated Leased Space (assuming those areas consist of 23,294 square feet, Base
Annual Rent will be $582,350, payable in equal monthly installments of
$48,529.17). Base Annual Rent will be adjusted following completion of
Landlord's Work based on (i) 70% of the actual measurement of the usable square
footage of the Leased Premises as provided in Paragraph 1 above, (ii) the actual
cost of Landlord's Work as set forth in Exhibit C and (iii) the calculation of
the Sublessee Allocated Leased Space. Base Annual Rent will be automatically
increased on the first day of the first month following each anniversary date of
the Commencement Date in an amount equal to the percentage increase in the U.S.
Department of Labor Consumer Price Index All Items, All Urban Consumers
Denver-Boulder-Greeley ("CPI") for the same period. Except as set forth above
with respect to the remeasurement of the Leased Premises and the actual cost of
Landlord's Work, Base Annual Rent will not decrease, notwithstanding any
decrease in CPI for the same period.



4. Additional Rent

. In addition to Base Annual Rent, Sublessee will pay additional rent, as set
forth below, which will also be rent under the Sublease and will be due and
payable in the same manner as Base Annual Rent under the Sublease. Additional
Rent will include all monetary amounts payable under the Sublease to Sublessor,
including without limitation the following:



A. Cafeteria Expenses

. All operating expenses of the Cafeteria will be allocated among Landlord,
Sublessor and Sublessee in proportion to the number of employees and contract
personnel of each party located in the Building from time to time.



B. Telephone Expenses

. Landlord, Sublessor and Sublessee will arrange to be billed separately for
telephone services. Telephone expenses, if any, that are not the subject of
separate billing will be allocated between the parties based on usage.



C. Mailroom and Other Services

. Sublessee's Percentage (defined below) of the actual costs for copier
supplies, postage, courier, building and support services, mailroom services and
medical supplies will be paid by Sublessee; provided, however, Sublessee will
pay 100% of all such costs that are directly allocable to Sublessee and
Sublessor will pay 100% of all such costs that are directly allocable to
Sublessor. "Sublessee's Percentage" means 31.5% which has been calculated as 70%
of Tenant's Percentage, which Sublessee acknowledges is 45% under the Lease.



D. Unforeseen Expenses

. Any unforeseen expenses that are not capital in nature will be shared
equitably among Landlord, Sublessor and Sublessee.



5. Landlord's Work

. Pursuant to the Lease, Sublessor has secured Landlord's agreement to perform
the work described in Paragraph 1 Exhibit C ("Landlord's Work"), to deliver the
Leased Premises to Tenant (which will include the delivery of the Subleased
Premises to Sublessee) in good order and condition, and to install Landlord's
Work in a good and workmanlike manner, in compliance with all laws, rules,
regulations and ordinances.



6. Parking

. Sublessee will have the non-exclusive right, in common with Landlord and
Sublessor, to use (a) the visitor parking spaces and (b) the parking facilities
for the Building on an unassigned basis up to the amount of one parking space
per employee of Sublessee, which parking spaces will be in the general location
depicted on Exhibit D, attached hereto and by this reference incorporated
herein; provided, however, 14 of such parking spaces will be covered and
unassigned parking spaces, and one such parking space will be a covered and
assigned parking space. There will be no charge for parking.



7. Alterations and Additions

. Sublessee will have the right to make non-structural alterations, additions
and installations at its own expense, from time to time during the term of the
Sublease provided that Sublessee has received the prior written consent of
Sublessor, which (provided that Sublessor has received the prior written consent
of Landlord pursuant to the Lease) will not be unreasonably withheld or delayed,
and provided further that Sublessee complies with the reasonable requirements of
Sublessor and Landlord relating thereto.



8. Services, Taxes and Insurance

. Pursuant to the Lease, Sublessor has secured that Landlord, at its expense,
will provide janitorial, security and reception area services, electricity, gas,
water, heating, air-conditioning and ventilation to the Premises for reasonable
business hour use, in such a manner and at such times as provided from time to
time to the premises in the Building occupied by Landlord. Pursuant to the
Lease, Sublessor has secured that Landlord, at its cost, will pay for all real
estate taxes and all-risk insurance for the Building. Sublessee, at its cost,
will provide insurance on all of Sublessee's personal property and will provide
a policy of commercial general liability in such amount as reasonably requested
by Sublessor from time to time.



9. Use

. The Premises will be used solely for general office purposes consistent with
Landlord's use of the second floor premises as of the Acceptance Date (defined
below).



10. Assignment and Subletting

. Sublessee may not transfer or assign, mortgage or encumber any part of
Sublessee's interest in the Sublease or sublet the Premises or allow any other
party to use or occupy the Premises (collectively, a "Transfer") without the
prior written consent of Sublessor, which may be withheld in Sublessor's sole
discretion. Sublessor may not assign or transfer any part of Sublessor's
interest in the Sublease without Sublessee's consent, which may be withheld in
Sublessee's sole discretion, except to an entity that is an "affiliate" (within
the meaning of Rule 405 under the Securities Act of 1933, as amended) of
Sublessor. Sublessor and Sublessee will each remain primarily liable for all
obligations under the Sublease, notwithstanding any permitted assignment or
transfer.



11. Repairs and Maintenance

. Pursuant to the Lease, Sublessor has secured that Landlord, at its sole cost
and expense, will be responsible for all routine and customary repairs and
maintenance to the Building and Subleased Premises that do not result from the
gross negligence or willful misconduct of Tenant or Sublessee, or their
respective agents, employees, invitees, contractors, licensees or other parties
entering the property by or at the request of Tenant or Sublessee. Tenant will
be responsible for all repairs and maintenance to the Subleased Premises
resulting from the gross negligence or willful misconduct of Tenant or its
agents, employees, invitees, contractors, licensees or other parties entering
the property by or at the request of Tenant. Sublessee will be responsible for
all repairs and maintenance of Sublessee's personal property and fixtures
installed or located in the Subleased Premises and will also be responsible for
all repairs and maintenance (i) to the Building and Premises resulting from the
gross negligence or willful misconduct of Sublessee or its agents, employees,
invitees, contractors, licensees or other parties entering the property by or at
the request of Sublessee and (ii) subject to ordinary wear and tear, the
furniture installed in the Subleased Premises by Sublessor or Landlord.



12 Early Termination.

(a) If Sublessee ceases to be an affiliate (as defined in Paragraph 10 hereof)
of Sublessor, then Sublessee and Sublessor will each have the right to terminate
the term of the Sublease upon six months' prior written notice to the other
given within 45 days of the date Sublessee ceases to be an affiliate of
Sublessor. If Sublessee ceased to be such an affiliate as a result of a sale or
other disposition by Sublessor of its controlling equity interest in Sublessee
in one or a series of related transactions, but excluding a disposition pursuant
to a merger, consolidation, combination, tender offer, exchange offer or similar
transaction in which all holders of Sublessee's Class A common stock may
participate, then in such event (a "Sublessor Sale Event") no termination
payment will be due to or from Sublessor or Sublessee upon exercise by either of
them of the right to terminate the Sublease pursuant to this Paragraph 12(a). If
Sublessee ceased to be such an affiliate other than as a result of a Sublessor
Sale Event and either Sublessor or Sublessee exercises its right to terminate
the Sublease pursuant to this Paragraph 12(a), then Sublessee shall pay to
Sublessor no later than the 65th day prior to the termination of the Sublease an
amount equal to the sum of (i) 70% of the unamortized costs for Landlord's Work
plus (ii) the unamortized costs of any furniture, fixtures, equipment or other
personal property that is either purchased by Landlord for Tenant or the Leased
Premises and used by Sublessee or located in the Subleased Premises or purchased
by Sublessor for Sublessee or the Subleased Premises, as reasonably determined
by Sublessor (the "Termination Payment").

(b) Except as provided in Paragraph 12(a) above, Sublessee will have no right to
terminate the Sublease prior to the expiration of its term without the prior
written consent of Sublessor, which may be withheld in Sublessor's sole
discretion. If Sublessor consents to such termination, Sublessee shall pay to
Sublessor no later than the 65th day prior to the termination of the Sublease an
amount equal to the Termination Payment.

(c) Sublessor agrees not to exercise its right to terminate the Lease pursuant
to Paragraph 12A thereof except in connection with an early termination of the
Sublease pursuant to Paragraph 12(a) or (b) above or with the prior written
consent of Sublessee, which may be withheld in Sublessee's sole discretion. If
Sublessee consents to such termination of the Lease, then the Sublease will
terminate simultaneously therewith and Sublessee shall pay to Sublessor no later
than the 65th day prior to the termination of the Lease and Sublease an amount
equal to the Termination Payment, unless the termination is in connection with
an early termination of the Sublease pursuant to Paragraph 12(a) with respect to
a Sublessor Sale Event, in which case no termination payment will be due.

(d) If Landlord exercises its right to terminate the Lease pursuant to Paragraph
12B.1. thereof or Sublessor exercises its right to terminate the Lease pursuant
to Paragraph 12B.2. thereof, Sublessor shall promptly so notify Sublessee and
the Sublease shall terminate upon termination of the Lease, without any
termination payment due to or from Sublessor or Sublessee

13. Transfer to Liberty Global, Inc.

If the transactions contemplated by the Agreement and Plan of Merger dated
January 17, 2005, among Tenant, Sublessee, New Cheetah, Inc., Cheetah
Acquisition Corp. and Tiger Global Acquisition Corp. (as the same may be amended
or modified) are consummated, then the Sublease, as contemplated by this letter
agreement, between Liberty Media International as Sublessor and
UnitedGlobalCom.Inc as Sublessee shall terminate upon the effective date of the
consummation of said merger and shall be of no further force and effect.



14. Confidentiality

. Except as may be required by applicable law, neither party will issue any
press release or disclose any information to any third party whatsoever
pertaining to the transactions contemplated hereunder without the prior written
approval of the other party, which will not be unreasonably withheld.



15. Sublease Agreement

. Upon approval of this letter by both parties, the parties will negotiate in
good faith the terms and conditions of a sublease agreement reflecting the
points contained herein and other mutually acceptable terms and conditions. The
parties will use their reasonable best efforts, in good faith, to reach
agreement on the definitive Sublease and to execute the Sublease on or before 60
days after the Acceptance Date (defined below).



16. Landlord Obligations

. If Landlord fails to perform its obligations under the Lease as described in
Paragraphs 5, 8 and 11 hereof, Sublessor will use its commercially reasonable
efforts on its own behalf and on behalf of Sublessee to enforce such
obligations. Sublessor and Sublessee will consult in good faith on the
enforcement actions to be taken and all costs and expenses, including legal fees
and expenses, incurred by Sublessor in connection therewith will be shared 70%
by Sublessee and 30% by Sublessor.



17. Binding Agreement

. This letter is not a sublease and is not intended to be a substitute for the
Sublease. This letter is a binding agreement between the parties and will be
superseded only at such time as the definitive Sublease contemplated hereby is
executed and delivered by the parties. Sublessee acknowledges that Sublessor has
requested that Landlord commence the construction of Landlord's Work in the
Leased Premises pursuant to Paragraph 5 above, and in reliance and on receipt of
a fully executed copy of this letter, Sublessor will cause Landlord to begin to
incur substantial construction costs and will begin altering the Leased
Premises. Further, in reliance and on receipt of a fully executed copy of this
letter, Sublessee will terminate its current lease with a third-party landlord.
Accordingly, each party is relying on the binding nature of this letter of
intent. The exclusive and sole remedy for the breach by any party of its
obligations under this letter of intent will be the right of the non-breaching
party to terminate this letter of intent and to obtain damages for such breach
as follows:



A. Sublessor's Remedy.

If the breaching party is Sublessee, Sublessor will be entitled to recover all
actual out-of-pocket costs and expenses (soft and hard costs) for which it is
liable to Landlord relating in any way to Landlord's Work.



B. Sublessee's Remedy.

If the breaching party is Sublessor, Sublessee will be entitled to recover (a)
if Landlord fails to substantially complete Landlord's Work on or before the
Outside Completion Date (defined below in Schedule C), damages equal to 70% of
the Termination Damages (defined below in Schedule C) received by Sublessor from
Landlord, (b) if the breach relates to a breach by Landlord of the Lease other
than a breach for which Sublessor receives Termination Damages, damages equal to
70% of the amount Sublessor recovers from Landlord with respect to such breach
of the Lease, or (c) if the breach relates to an act or omission of Sublessor
not as a result of a breach by Landlord of the Lease, damages in an amount equal
to all actual out-of-pocket costs for base annual rent and operating costs
(including any holdover rent) for alternate premises reasonably comparable to
those currently occupied by Sublessee in Denver, Colorado, that are in excess of
the Base Annual Rent that would have been payable by Sublessee under the
Sublease for a period not to exceed nine months.



C. Attorney's Fees.

The prevailing party will also be entitled to recover all costs and expenses,
including without limitation reasonable attorneys' and legal assistants' fees.



D. Waiver of Specific Performance and Consequential Damages.

Neither party will be entitled to, and each party hereby waives, the right to
specific performance and consequential damages.



This letter will be governed by the laws of the State of Colorado, without
reference to the laws of such jurisdiction regarding conflicts of laws. Any
action to enforce any provision of this letter may be brought only in the United
States federal court or a court of any state of the United States having
jurisdiction in such matter. Each party consents to the in personam jurisdiction
of any such court.

Each party shall pay its own expenses incurred in negotiating the definitive
Sublease necessary to effectuate this transaction.

This letter may be signed in two or more counterparts, all of which together
will constitute one agreement and each of which will constitute one original
copy. This letter will become effective upon execution by both parties.



If the above sets forth our understanding of the proposed Sublease transaction,
please sign the attached copy of this letter and return it to the undersigned on
or before May 20, 2005 (the "Acceptance Date"). If Sublessor has not received an
executed copy of this letter on or before the Acceptance Date, the matters set
forth in this letter will be withdrawn from discussion.

Very truly yours,

Liberty Media International, Inc.,

a Delaware corporation

 

By: /s/ BERNARD G. DVORAK

Its: SVP & Controller

CONFIRMED AND AGREED:

UnitedGlobalCom, Inc.,

a Delaware corporation

By: /s/ MICHAEL T. FRIES

Its: CEO



 

 

Exhibit A



The Subleased Premises



The Subleased Premises shall constitute 70% of the Leased Premises set forth
below.



[Diagram of Floor Plan]



 

 

Exhibit B



The Allocated Leased Space



The three clustered conference rooms in the center of the second floor (use of
such conference rooms will be allocated reasonably and in an equitable manner
based on Sublessee's Percentage as reasonably determined by Sublessor from time
to time).



The lobby areas on the first and second floors of the Building.



The cafeteria, exercise facility and mailroom facility.



Calculation of Sublessee Allocated Leased Space

Sublessee Allocated Leased Space will be calculated as 70% of the Tenant
Allocated Leased Space, which is calculated in accordance with the Lease as
follows:

TALS = TCA +(LP/(LP+LLP)) x BCA

Where:

TALS = square feet in Tenant Allocated Leased Space

TCA = 2,718 square feet, that being the area of the first floor common area
wholly allocated to Tenant under the Lease

LP = square feet included in Leased Premises

LLP = 27,338 square feet, that being the usable space in the Building occupied
by Landlord (excluding any Allocated Leased Space)

BCA = 20,084 square feet, that being the area of all the common areas within the
Building (24,377 square feet) less (i) TCA and (ii) 1,575 square feet, that
being the area of the second floor common area wholly allocated to Landlord

For example, where

TCA = 2,718 square feet

LP = 21,677 square feet

LLP = 27,338 square feet

BCA = 20,084 square feet

then TALS = 2,718 + (21,677/(21,677 + 27,388)) x 20,084

TALS = 11,600 square feet

Subleased Allocated Leased Space = 8,120 square feet (70% x 11,600)

So, in this example the Subleased Premises and the Sublessee Allocated Leased
Space would total 23,294 square feet. The square footage included in TCA, LLP
and BCA, as set forth above, will not be remeasured and are deemed correct by
the parties.

 

Exhibit C



Landlord's Work



 

1. Landlord's Work. Landlord will cause to be constructed and installed in the
Leased Premises certain alterations, additions and improvements comparable in
finish, style, layout and décor to the tenant finish on the second floor of the
Building using an architect and general contractor as determined by Landlord in
its sole discretion. As soon as reasonably possible, Landlord will use
reasonable efforts to have prepared plans and specifications detailing
Landlord's Work. Tenant will have the reasonable right to review and comment on
such plans and specifications.

2. Base Construction Costs and Change Orders. Landlord will pay for the cost of
Landlord's Work based on a construction budget acceptable to Landlord, which is
currently estimated at approximately $2,500,000. Landlord will deliver a copy of
the approved budget to Tenant. If Tenant makes any changes (change orders) or if
the project costs are more than or less than the budget by 5% or more (the
"Band"), then the Base Annual Rent to be paid by Tenant will be adjusted
accordingly, as reasonably determined by Landlord and Tenant. Actual amounts of
project costs over or under the Band will warrant a proportionate adjustment to
Base Annual Rent. This adjustment should only apply to the portion of the Base
Annual Rent that relates to the new construction, which represents approximately
60% of the Base Annual Rent. (The remaining 40% relates to existing first floor
costs and furniture.) In order to clarify this concept a simple illustration is
provided below:

Estimated base construction cost $2.5 million (which causes a Band of $2.625M --
2.375M)

Assume actual construction costs are $2.75M

Overrun percentage is calculated as 2.75 / 2.625 or 4.7%

Rent adjustment calculation should be $25/sq. ft. * 60% * 4.7%

= .7 so the total new rent payment would be $25.70 / sq. ft.

3. Completion of Construction. Landlord will commence pursuing Landlord's Work
as soon as reasonably possible following the mutual execution of the letter of
intent with respect to the Leased Premises (the "Effective Date"). Landlord will
use reasonable efforts to achieve substantial completion of Landlord's Work on
or before nine months after the Effective Date (the "Target Date"), subject to
Force Majeure Delays (defined below) and delays resulting from changes requested
by Tenant or delays of Tenant (collectively, "Tenant Delays"). The commencement
date (the "Commencement Date") will be that date that Landlord's Work in the
Leased Premises is substantially complete and Landlord has delivered the Leased
Premises to Tenant, which will be no sooner than seven months after the
Effective Date. If Landlord is unable to complete Landlord's Work on or before
the Target Date as a result of no delays caused by Tenant, then Landlord will
make temporary premises available to Tenant in the Building or other buildings
located on Landlord's property in the vicinity of the Building ("Landlord's
Property") all as determined by Landlord from time to time, at a Base Annual
Rental rate to Tenant of $12.00 per square foot comprising the temporary
premises, as reasonably determined by Landlord. Landlord does not guaranty that
such temporary premises will be in one location, one building or contiguous. To
the extent that construction delays are caused by change orders requested by
Tenant, Landlord reserves the right to terminate the use of the temporary
premises. Landlord will use reasonable efforts to substantially complete
Landlord's Work in the Leased Premises, subject to Tenant Delays and Force
Majeure Delays on or before the date that is 14 months after the Effective Date
(the "Outside Completion Date"). Subject to Tenant Delays and Force Majeure
Delays, if Landlord fails to substantially complete Landlord's Work on or before
the Outside Completion Date, then Tenant as its sole and exclusive remedy will
have the right to terminate the Lease and recover damages equal to the
Termination Damages (defined below). The Outside Completion Date will be
automatically extended for any period of Tenant Delays or Force Majeure Delays.
"Termination Damages" means $200,000. "Force Majeure Delays" means delays
resulting from acts of God, strike or labor troubles, unavailability of
materials, inclement weather, lockouts, fuel or energy shortages, governmental
restrictions, regulation, controls, actions or inaction, civil commotion, fire,
national emergency, acts of war or terrorism, and any other cause of any kind
beyond the reasonable control of Landlord (except the financial inability of
Landlord to perform its obligations).



Exhibit D



Parking Location



[Diagram of Parking Location]

